Title: 30. A Bill for Amending an Act, Intitled, “An Act for Raising a Supply of Money for Public Exigencies”, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that so much of one act passed in the year of our Lord 1777, and intitled, “An act for raising a supply of money for public exigencies,” as directs that during the continuance thereof, the freeholders and house-keepers shall meet together and chuse commissioners of the tax for their county, and that the said commissioners of the tax shall lay off their county, city, or borough, into hundreds, shall be repealed, and that the Aldermen to be chosen annually by direction of one act of this present General Assembly, intitled “An act for the more general diffusion of knowledge,” shall perform the duties heretofore required of the said commissioners of the tax, and shall have the same powers, be liable to the same penalties, and to all intents and purposes, as well of the beforementioned act as of any other, stand in the place of the said commissioners.
